Name: Commission Regulation (EEC) No 1970/91 of 4 July 1991 amending Regulation (EEC) No 879/91 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and Romania and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  cooperation policy
 Date Published: nan

 5. 7. 91 Official Journal of the European Communities No L 177/ 13 COMMISSION REGULATION (EEC) No 1970/91 of 4 July 1991 amending Regulation (EEC) No 879/91 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and Romania and amending Regulation (EEC) No 569/88 HAS ADOPTED THIS REGULATION : Article 1 As regards the ' supply of skimmed-milk powder to Romania provided for in Article 1 (3) of Regulation (EEC) No 879/91 , the dates '1 June 1991 ' and '1 July 1991 ' in Articles 2 (2) (e) and 5 (4) of that Regulation are hereby replaced by '1 August 1991 ' and '31 August 1991 ' respec ­ tively. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural and medical products intended for the people of Romania and Bulgaria ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 879/91 (2), as amended by Regulation (EEC) No 1440/91 (3), provides for certain time limits for effecting the supply of skimmed-milk powder to Romania ; whereas, in order to make it easier for the recipient to take delivery of the products, the deadlines for the delivery of the products should be extended by 60 days ; Whereas the measures provided for. in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 67, 14. 3 . 1991 , p. 17. (2) OJ No L 89, 10 . 4. 1991 , p. 28 . (3) OJ No L 137, 31 . 5 . 1991 , p . 29 .